Citation Nr: 1756054	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disc disease (DDD) of the lumbar spine, in excess of 20 percent prior to June 27, 2017 and in excess of 40 percent thereafter.

2.  Entitlement to an earlier effective date for the assignment of a total disability rating due to individual unemployability (TDIU) on a schedular basis.

3.  Entitlement to a TDIU on an extraschedular basis prior to July 13, 2015.


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1972 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Winston-Salem, North Carolina.

During the course of this appeal, the issue of entitlement to a TDIU arose pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and granted in a July 2017 rating decision effective June 27, 2017.  A TDIU prior to June 27, 2017 was denied in a July 2017 statement of the case (SOC).

A July 2017 rating decision increased the rating of the Veteran's right lower extremity radiculopathy from 10 percent to 40 percent, effective June 27, 2017.  In addition, service connection for radiculopathy of the left lower extremity was granted with a 10 percent rating effective July 13, 2015, and an evaluation of 20 percent from June 27, 2017.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 27, 2017 forward flexion of the Veteran's thoracolumbar spine was not shown to be functionally limited to 30 degrees or less.

2.  At no time has either favorable ankylosis of the entire thoracolumbar spine, or prescribed bed rest to treat any incapacitating episodes of intervertebral disc syndrome of the thoracolumbar spine been shown.

3.  The Veteran first met the schedular rating criteria for TDIU on July 13, 2015, and could not obtain or maintain substantially gainful employment on account of his service connected disabilities at that time.


CONCLUSIONS OF LAW

1.  Prior to June 27, 2017, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

3.  As of July 13, 2015, the criteria for a TDIU rating on a schedular basis are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) VA treatment records,  private treatment records and Social Security Administration (SSA) records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with multiple VA examinations and neither he, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

In June 2014, the Board remanded the Veteran's claims for further development. Specifically, to allow the RO to consider newly submitted private treatment records for his service connected lumbar spine disability increased rating claim, and a mental health evaluation for service connection of a mental disorder.  Service connection for a mental condition was subsequently granted on remand.  

In February 2017, the Board remanded the back claim for a VA examination.  The remand also directed that a VA vocational or occupational specialist determine whether his service-connected disabilities precluded substantially gainful employment.  The Board notes that this remand directive was not directly satisfied, in that a specific examination is not of record.  However, the Board finds that the June 2017 VA spine examiner and VA nerve examiner's finding addressing the impact the Veteran's service-connected back condition and radiculopathy had on his ability to work at the very least substantially complies with the Board's remand instructions.  In addition, TDIU was granted in a July 2017 rating decision effective June 27, 2017, the Board is granting TDIU on a schedular basis effective July 13, 2015, and the Board is remanding the TDIU issue to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis for determination prior to July 13, 2015.  As such, the Board is satisfied that there was at least substantial compliance with its remand directives, and even if there was not, the Veteran is not prejudiced by this adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating

At issue is whether the Veteran is entitled to an increase rating for a lumbar spine disorder in excess of 20 percent prior to June 27, 2017 and in excess of 40 percent 
thereafter.  

The Veteran first sought service connection for a lumbar spine disorder in August 1993 and a February 1994 rating decision granted service connection with a 10 percent evaluation.  A June 1995 rating decision increased the Veteran's evaluation from 10 percent to 20 percent effective May 1995.  In May 2015 the Veteran filed a claim to increase the disability rating for his back disorder in excess of 20 percent. In September 2015, the Veteran filed for a temporary 100 percent lumbar disability rating increase due to back surgery convalescence.  This temporary rating increase was granted in an April 2016 rating decision effective April 2015 and the Veteran's rating was returned to 20 percent effective June 2015.  In a July 2017 supplemental statement of the case (SSOC), the Veteran was granted an increased rating of 40 percent effective June 27, 2017 for his service connected lumbar spine disability.  The period on appeal runs from May 2015 to the present.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Spinal disability ratings are assigned pursuant to the Formula for Rating IVDS Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

IVDS Formula

The Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  In order to qualify for this rating criteria a Veteran must manifest incapacitating episodes which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

The June 2017 VA examiner indicated that the Veteran has experienced IVDS for his lumbar spine disability.  However, the examiner reported that the Veteran did not have any bed rest prescribed in the previous 12 months.  The Veteran's treatment records are otherwise silent for physician prescribed bed rest during the appeal period and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

Alternatively to rating based on incapacitating episodes and prescribed bed rest, as discussed below, the schedular rating criteria allow for orthopedic and neurologic impairment from a back disability to be rated separately and combined.

Here, the Veteran's orthopedic rating for his back was 20 percent prior to June 27, 2017 and 40 percent thereafter.  He also received a neurologic rating for his right lower extremity at 10 percent effective May 22, 2009, and at 40 percent effective June 27, 2017.  His radiculopathy of the left lower extremity has been rated at 10 percent effective July 13, 2015, and at 20 percent effective June 27, 2017 thereafter.  Thus, the Veteran's orthopedic and neurologic impairment from his service connected back disability initially combined to 40 percent as of July 13, 2015.

As such, the Board will consider a higher rating based on orthopedic impairment, noting that the neurologic impairment was previously adjudicated in a June 2010 rating decision.  The Veteran was provided appellate rights for the ratings assigned for the radiculopathy in his lower extremities, but he did not appeal those decisions and no other neurologic contentions are noted in the claims file.  As such, the Board will not address the neurologic ratings in this appeal (outside of TDIU consideration), but rather will focus on the orthopedic impairment of the back.

General Formula

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 20 percent is assigned when a Veteran manifests a forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).  

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Neither a 50 percent disability rating nor a total disability rating are raised by the record, because the Veteran's VA examinations in November 2009 and June 2017 both indicated that he did not have any ankylosis.  Furthermore, the Veteran has not claimed, in any of his written statements, nor do any of his private or VA treatment records indicate that he has lost all motion in his spine.  Therefore, there is no adequate basis to assign a disability rating of 50 percent or a total disability rating as ankylosis of the lumbar spine is not present.  

Turning to the range of motion rating, normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

The Veteran's treatment records throughout the period on appeal indicate that he sought treatment for back symptoms including pain, stiffness, and decreased range of motion.

VA and private treatment records were reviewed.  In October 2009, the Veteran demonstrated 100 degrees of forward flexion at a Cape Fear Orthopedic appointment.  In March 2010, he demonstrated 110 degrees of forward flexion.  VA treatment records do not appear to show the results of any range of motion testing.

In November 2009, the Veteran was afforded a VA examination.  He continued to report worsening back pain.  On range of motion testing, the Veteran demonstrated forward flexion to 62 degrees with pain.  The VA examiner observed evidence of pain during the range of motion testing.  The Veteran  reported that he was unable to perform repetitive use testing due to pain.  The examiner reported that the Veteran had spasms, guarding, abnormal gait but, no flare-ups.  In addition, the VA examiner stated there was evidence of abnormal sensory functions in the left and right lateral sides of the lower legs and dorsum of the feet.  No ankylosis was observed.

In June 2017, the Veteran was afforded a VA examination.  The Veteran reported that he experienced back pain that radiated down his lower extremities.  The Veteran denied bladder or bowel dysfunction.  On range of motion testing, he demonstrated forward flexion to 35 degrees with pain and repetitive use testing resulting in forward flexion limited to 30 degrees.  The examiner noted guarding and muscle spasms, but reported a normal gait for the Veteran.  The examiner found that pain, weakness, fatigability or incoordination significantly limited the Veterans functional ability with flare-ups.  The examiner determined that the Veteran's abnormal range of motion contributed to his functional loss.  No ankylosis was observed.  As discussed above, the examiner reported that the Veteran had IVDs of the spine, but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent prior to June 27, 2017.  The Board notes the Veteran's complaints of debilitating chronic back pain and limited range of motion and finds them credible.  In order to warrant a disability rating in excess of 20 percent, however, the Veteran's forward flexion must be shown to be functionally limited to 30 degrees or less.  The Veteran's range of motion testing prior to June 27, 2017 did not show that his forward flexion was functionally limited to 30 degrees or less.  Therefore, the Veteran was not entitled to a disability rating in excess of 20 percent prior to June 27, 2017.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.
Here, the weight of the evidence does not show that the Veteran's forward flexion was functionally limited to 30 degrees or less prior to June 27, 2017.  As noted, the Veteran demonstrated between 62-110 degrees of forward flexion at each test prior to 2017.  It is acknowledged that repetitive motion testing was not possible on account of pain at the 2009 VA examination, however, the Veteran demonstrated 110 degrees of motion at the next occasion his range of motion was tested.  Moreover, the 20 percent rating that was assigned was in recognition of this pain, as a 20 percent rating would require forward flexion to be limited to 60 degrees, whereas in this case he demonstrated 62 degrees at his 2009 examination.  Thus, the Veteran's forward flexion, even after taking into consideration any additional functional loss, is still well in excess of 30 degrees; the required limitation for a disability rating in excess of 20 percent.

The Veteran is not entitled to an orthopedic rating in excess of 40 percent.  The Board notes that, in June 2017, a VA examiner also noted that the Veteran manifested functional losses and impairments, and that the Veteran manifested objective evidence of pain and reduced range of motion upon repetitive range of motion testing.  However, in order to meet the schedular rating criteria for a disability rating in excess of 40 percent, the Veteran needed to manifest ankylosis of the thoracolumbar or entire spine, and, as previously noted, ankylosis is not raised by the record.  Furthermore, DeLuca analysis cannot provide an adequate basis for a disability rating in excess of 40 percent either, as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Here, the weight of the probative evidence of record indicates that the Veteran did not manifest a forward flexion of 30 percent or less until June 27, 2017, and he has not been shown to have ankylosis or IVDS with prescribed bedrest during the period on appeal.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an increased disability rating for a lumbar spine disorder in excess of 20 percent prior to June 27, 2017 and in excess of 40 percent thereafter is denied.

TDIU

The issue of entitlement to TDIU has been raised by the record; see Rice v. Shinseki, 22 Vet. App. 447 (2009).

TDIU is granted for claimants who are unable to secure and maintain substantially gainful employment due to their previously service-connected disabilities, but claimants must meet the schedular rating criteria for TDIU for the Board to make such a finding in the first instance.  38 C.F.R. § 4.16.  

The RO granted the Veteran TDIU as of June 27, 2017, the date it determined the Veteran first met the schedular rating criteria for a TDIU.  However, having reviewed the claims file, the Board concludes that the Veteran first met the schedular criteria for TDIU on July 13, 2015, when radiculopathy of the left lower extremity was first service connected.  

Of note, the Veteran had received at least a 70 percent combined rating since May 2009, but did not have a single service connected disability rated at 40 percent, until radiculopathy of the left lower extremity was service connected and assigned a 10 percent rating on July 13, 2015.  When this happened, the 20 percent back rating could be combined with the two 10 percent ratings for radiculopathy of the bilateral lower extremities as diseases with a common origin to establish a single service-connected disability rating of 40 percent, which met the criteria for TDIU on a schedular basis.

Here, the Board concludes that the Veteran has been unemployable as a result of his service connected disabilities since at least the time he met the schedular rating criteria for TDIU.  Therefore, TDIU is awarded effective July 13, 2015, and to that extent the Veteran's claim is granted.




ORDER

A rating in excess of 20 percent prior to June 2017 and 40 percent thereafter for a lumbar spine disability is denied.

TDIU on a schedular basis is granted effective July 13, 2015, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is seeking an effective date prior to July 13, 2015, for the grant of a TDIU.  He contends that that he has been unable to maintain substantial gainful employment since May 2009.  

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities. 38 U.S.C.§ 1155; 38 C.F.R.§ Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R.§ 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R.§ 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R.§ 4.16(a), she still may receive a TDIU on an extraschedular basis if it is determined that she is unable to secure or follow a substantially gainful occupation by reason of her service connected disabilities. 38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. Â§Â§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veteran first met the schedular criteria for TDIU on July 13, 2015, when radiculopathy of the left lower extremity was service connected.  Of note, the Veteran had received at least a 70 percent combined rating since May 2009, but did not have a single service connected disability rated at 40 percent, until radiculopathy of the left lower extremity was service connected and given a 10 percent rating on July 13, 2015.  Accordingly, the Veteran did not meet the schedular requirements for TDIU for the entirety of the appeal period.

As the Veteran does not meet the applicable percentage standards prior to July 13, 2015, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of her service connected disabilities. See 38 C.F.R. § 4.16(b).

The SSA (SSA) records reflect that after separating from service in 1993, the Veteran primarily worked as a postal carrier for approximately 15 years.  The Veteran also had some part-time work as a forklift driver and security guard.  SSA records reveal that the Veteran last worked November 2009.

The Veteran was found disabled by the SSA beginning November 2009, due in part to his back disorder and chronic pain.  The Veteran is service connected for a back disorder.

At a November 2009 VA examination, after conducting a physical examination, the examiner reported that the Veteran's back disorder and neuropathy associated with his back disorder had significant effects on his usual occupation as a Postal Office Clerk.

The March 2010 private mental health examination opined that the Veteran was permanently and totally disabled and unemployable.

At a June 2010 VA examination, after conducting a physical examination, the examiner reported that the Veteran's moderate depressive symptoms would moderately affect his occupational functioning.  The Veteran was granted service connection for major depressive disorder effective August 2009.

A January 2011 letter from the Office of Personnel Management reflects that the Veteran retired from the post office because of non-service-connected disabilities of right hip pain and carpal tunnel syndrome; however, there is some indication from the record that the Veteran's DDD of the lumbar spine also contributed to retirement.  For example, the Veteran reported to a VA examiner that he was on short term disability and applying for full disability because he was and unable to work due to his hip, back and arthritis complaints.  Veteran reported that worsening right hip exacerbated his low back pain.

The Veteran's treatment record show that he has undergone back surgery in April 2015 and was unable to work prior, during or after his period of convalescence.

The Veteran's VA medical records, taken in total, suggest that he may have been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities prior to meeting the schedular rating criteria for a TDIU.

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the Board finds that remand for referral for consideration of an extraschedular TDIU is required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to an earlier effective date for the grant of a TDIU to Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Once the issue of entitlement to an earlier effective date for a TDIU has returned from the Director, Compensation Service, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


